Exhibit 10.1 November 21, 2016 Lighting Science Group Corporation, as Borrowers' Agent 1350 Division Road, Suite 102 | West Warwick, Rhode Island 02893 Attn.: General Counsel Facsimile No.: (321) 779-5521 Office: (321) 610-9446 RE:Seventh Amendment to Loan and Security Agreement Ladies and Gentlemen: Reference is hereby made to that certain Loan and Security Agreement dated as of April 25, 2014 (as at any time amended, restated, supplemented or otherwise modified, the " Loan Agreement "), among LIGHTING SCIENCE GROUP CORPORATION , a Delaware corporation ("
